SCHWAB, C. J.
Petitioner appeals from an order of the Employment Appeals Board denying him unemployment benefits on the ground that he voluntarily left his work without good cause. ORS 657.176(2)(c). Petitioner contends that the Board’s order is not supported by the evidence. We agree.
The hearings referee found that petitioner had good cause to leave his strenuous job as a green-chain puller because he could not handle the work due to shortness of breath. The Board based its reversal on a finding that petitioner terminated his employment because he did not like operating a chipper for the rate of pay he was receiving. There is no evidence in the record to support the Board’s finding. The evidence is uncontroverted that petitioner was working on the green-chain at the time he terminated his employment. Although petitioner had earlier operated a chipper, he was reassigned to a green-chain job when he returned to work after his last layoff. He terminated his employment after working as a green-chain puller for one day.
The duty of the Board is to make an order based on the record. ORS 657.282, 183.482(8)(d).
Reversed and remanded for entry of a new order based upon the evidence in the record.